Case 1:20-cr-00047-JPJ-PMS Document 85 Filed 08/17/21 Page 1 of 8 Pageid#: 267




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION

 UNITED STATES OF AMERICA,                      )
                                                )
                                                )     Case No. 1:20CR00047
                                                )
 v.                                             )     OPINION AND ORDER
                                                )
 JERADA HENDERSON,                              )     By: James P. Jones
                                                )     United States District Judge
                  Defendant.                    )

      Daniel J. Murphy, Assistant United States Attorney, Abingdon, Virginia, for
United States; John T. Stanford, Assistant Federal Public Defender, Abingdon,
Virginia, for Defendant.

      The defendant, charged with firearms and drug trafficking offenses, has

moved to suppress any evidence obtained from two cell phones on the ground that

the search warrant permitting the seizure of the cell phones lacked probable cause

for its issuance. The parties are agreed that the court may decide the motion based

solely upon the contents of the affidavit submitted to the state judge by a law

enforcement officer. The motion has been fully briefed and is ripe for decision.

                                         I.

      Investigator Carol Smith of the Smyth County, Virginia, Sheriff’s Office

obtained a search warrant on October 10, 2018, from a state circuit judge to search

certain residential premises located in Saltville, Virginia.     In support of the

application for the warrant, Investigator Smith submitted a written affidavit. In the
Case 1:20-cr-00047-JPJ-PMS Document 85 Filed 08/17/21 Page 2 of 8 Pageid#: 268




affidavit, Smith sworn that she had been an investigator for the Sheriff’s Office for

five years and had comprehensive training in narcotic investigations, as well as

lengthy experience in such investigations. She related that she had been engaged in

the investigation of two persons — Ashley Langley and Andrea Chandler — for

drug dealing. Earlier that day, those persons had been the subject of a vehicle stop

by police, during which methamphetamine, a firearm, digital scales, and baggies for

drug distribution had been found. Both suspects told police that the out-of-state

supplier of the methamphetamine was currently sleeping at Langley’s residence and

was armed with a firearm. Smith stated that based on her “training, experience, and

conversations with other law enforcement officers,” Gov’t’s Resp. Attachment C,

Smith Aff. ¶ 6, ECF No. 71-1, that drug dealers “typically maintain methamphetaine,

methamphetaine distribution paraphernalia (small, plastic, Ziploc-type baggies,

ditital scales, etc.) notes, records, messages, and telephone numbers (pertaining to

methamphetamine trafficking related contacts/co-conspirators/customers), and other

items as listed and explained on Attachment B (of the Application and Affidavit for

Search Warrant to which this affidvait is attached).” Id. Attachment B contained a

list of items, which included “cellular telephones/smartphones,” as well as other

electronic devices, in which the other listed evidence “may be stored.” Gov’t’s Resp.

Attachment B ¶ 9, ECF No. 71-1.




                                         -2-
Case 1:20-cr-00047-JPJ-PMS Document 85 Filed 08/17/21 Page 3 of 8 Pageid#: 269




       The search warrant was directed to Langley’s residence. It was excuted a few

hours later. Two cell phones were seized during the search, and the defendant claims

that they belonged to him.1 The defendant contends that the affidavit for the warrant

failed to provide the judge with probable cause “to believe that such evidence would

be at the home or that it would contain evdeince of illegal activity if it did.” Mot. to

Suppress 5, ECF No. 70.

                                             II.

       The Fourth Amendment provides that “no Warrants shall issue, but upon

probable cause, supported by Oath or affirmation, and particularly describing the

place to be searched, and the persons or things to be seized.” U.S. Const. amend.

IV. Essentially, the Fourth Amendment requires that warrants: (1) Be issued by a

neutral, detached judicial officer; (2) contain a particularized description of the place

to be searched and persons or things to be seized; (3) be supported by oath or

affirmation; and (4) be based on probable cause. United States v. Clyburn, 24 F.3d

613, 617 (4th Cir. 1994).

       An affidavit must provide the judicial officer with a substantial basis for

determining the existence of probable cause. Illinois v. Gates, 462 U.S. 213, 239



       1
          The government does not contend that the defendant’s privacy interests were not
violated by the search on the ground that that he was a drug business visitor to the premises.
See United States v. Gray, 491 F.3d 138, 145 (4th Cir. 2007) (“The Fourth Amendment’s
protections do not attach to every visitor.”).
                                             -3-
Case 1:20-cr-00047-JPJ-PMS Document 85 Filed 08/17/21 Page 4 of 8 Pageid#: 270




(1983); see also Maryland v. Pringle, 540 U.S. 366, 371 (2003). Although there is

not a precise definition of probable cause, courts have understood that “it exists

where the known facts and circumstances are sufficient to warrant a [person] of

reasonable prudence in the belief that contraband or evidence of a crime will be

found in a particular place.” United States v. Perez, 393 F.3d 457, 461 (4th Cir.

2004). 2 Therefore, courts must consider a number of factors in a practical manner,

“including the veracity and basis of knowledge of persons supplying hearsay

information.” Gates, 462 U.S. at 238. Ultimately, great deference should be given

to the issuing judicial officer’s determination finding probable cause. Spinelli v.

United States, 393 U.S. 410, 419 (1969). The Fourth Amendment has a strong

preference for searches conducted pursuant to a warrant, and thus the Supreme Court

has held it is inconsistent to invalidate a warrant by “interpreting affidavit[s] in a

hypertechnical, rather than a commonsense, manner.” United States v. Ventresca,

380 U.S. 102, 109 (1965).

       The defendant relies on United States v. Griffith, 867 F.3d 1265 (D.C. Cir.

2017). In Griffith, the police obtained a warrant to search the defendant’s home in

connection with an investigation of a homicide committed more than a year earlier,

for which police believed the defendant had been the getaway driver. For much of



       2
         I have omitted internal quotation marks, alterations, and citations throughout this
opinion, unless otherwise noted.
                                            -4-
Case 1:20-cr-00047-JPJ-PMS Document 85 Filed 08/17/21 Page 5 of 8 Pageid#: 271




the year, the defendant had been incarcerated on unrelated charges. Finding that the

affidavit supporting the search warrant “provided virtually no reason to suspect that

[the defendant] in fact owned a cell phone, let alone that any phone belonging to him

and containing incriminating evidence would be found in the residence[,]” the court

concluded that the warrant was not supported by probable cause and was unduly

broad. Id. at 1270–71. While the affidavit stated that, in the affiant’s experience,

gang members “ ‘maintain regular contact with each other” and “often stay advised

and share intelligence about their activities through cell phones and other electronic

communication devices [,]’ ” the court concluded that this did not establish probable

cause because more than a year had elapsed since the homicide. Id. at 1274 (“That

assessment might have added force if officers had been investigating a more recent

crime.”).

      The defendant’s cell phones, in comparison, were not plainly unrelated to the

alleged crimes and the search warrant was obtained and executed the same day of

the vehicle stop of Langley and Chandler. See United States v. Eggerson, 999 F.3d

1121, 1125–27 (8th Cir. 2021) (rejecting Griffith on the ground that the warrant was

obtained on the same day as the suspected crime).

      I do not find the affidavit deficient. The state circuit judge reasonably could

have found that based on the facts set forth there was probable cause that cells phones

may be located in the residence and contain evidence of drug trafficking. In addition


                                          -5-
Case 1:20-cr-00047-JPJ-PMS Document 85 Filed 08/17/21 Page 6 of 8 Pageid#: 272




to Investigator Smith’s explanation based on her extensive experience concerning

drug trafficking, it is well known that cell phones are “now so widespread as to be

ubiquitous,” particularly as “tools of the trade” of drug dealers. Eggerson, 999 F.3d

at 1125.

                                        III.

      Although “[t]he Fourth Amendment contains no provision expressly

precluding the use of evidence obtained in violation of its commands,” United States

v. Leon, 468 U.S. 897, 906 (1984), the Supreme Court adopted the exclusionary rule

“to deter future unlawful police conduct and thereby effectuate the guarantee of the

Fourth Amendment against unreasonable searches and seizures.” United States v.

Calandra, 414 U.S. 338, 347 (1974). In Leon, the Supreme Court established the

good-faith exception to the exclusionary rule. The Supreme Court found that

“suppression of evidence obtained pursuant to a warrant should be ordered only on

a case-by-case basis and only in those unusual cases in which exclusion will further

the purposes of the exclusionary rule.” 468 U.S. at 918.

      The Leon Court further noted that “the marginal or nonexistent benefits

produced by suppressing evidence obtained in objectively reasonable reliance on a

subsequently invalidated search warrant cannot justify the substantial costs of

exclusion.” Id. at 922. The Leon Court observed that while searches authorized by

a warrant “will rarely require any deep inquiry into reasonableness, for a warrant


                                         -6-
Case 1:20-cr-00047-JPJ-PMS Document 85 Filed 08/17/21 Page 7 of 8 Pageid#: 273




issued by a magistrate normally suffices to establish that a law enforcement officer

has acted in good faith in conducting the search . . . it is clear that in some

circumstances the officer will have no reasonable grounds for believing the warrant

was properly issued.” Id. at 922–23.

      The Court identified four circumstances in which the good-faith exception

would not apply: (1) “[I]f the magistrate or judge in issuing a warrant was misled

by information in an affidavit that the affiant knew was false or would have known

was false except for his reckless disregard of the truth;” (2) if “the issuing magistrate

wholly abandoned his judicial role”; (3) if the affidavit supporting the warrant is “so

lacking in indicia of probable cause as to render official belief in its existence

entirely unreasonable;” and (4) if under the circumstances of the case the warrant is

“so facially deficient” that the executing officers “cannot reasonably presume it to

be valid.” Id. at 923. Consideration of the Leon exception “is a less demanding

showing than the substantial basis threshold required to prove the existence of

probable cause in the first place.” United States v. Bynum, 293 F.3d 192, 195 (4th

Cir. 2002). The Supreme Court has consistently explained that the exclusionary

rule’s “sole purpose . . . is to deter future Fourth Amendment violations” and that

exclusion is appropriate only when “the deterrence benefits of suppression . . .

outweigh its heavy costs.” Davis v. United States, 564 U.S. 229, 236–37 (2011).




                                           -7-
Case 1:20-cr-00047-JPJ-PMS Document 85 Filed 08/17/21 Page 8 of 8 Pageid#: 274




The Davis Court clarified that the key to this balancing analysis is the relative

culpability of the officer’s conduct:

      The basic insight of the Leon line of cases is that the deterrence benefits
      of exclusion vary with the culpability of the law enforcement conduct
      at issue. When the police exhibit deliberate, reckless, or grossly
      negligent disregard for Fourth Amendment rights, the deterrent value
      of exclusion is strong and tends to outweigh the resulting costs. But
      when the police act with an objectively reasonable good-faith belief that
      their conduct is lawful, or when their conduct involves only simple,
      isolated negligence, the deterrence rationale loses much of its force, and
      exclusion cannot pay its way.

Id. at 238 (emphasis added).

      Even if I were to assume that the affidavit in this case lacked a showing of

probable cause to search for and seize the cell phones, I find that the officers who

executed the search warrant would have had a good faith belief in its validity. The

fact that the warrant was obtained promptly, that cells phones are often involved in

drug trafficking, and that there is no evidence that Investigator Smith misled the

judicial officer, support that determination.

                                         IV.

      For the foregoing reasons, it is ORDERED that the Motion to Suppress, ECF

No. 70, is DENIED.

                                                ENTER: August 17, 2021

                                                /s/ JAMES P. JONES
                                                United States District Judge



                                          -8-
